Title: To Thomas Jefferson from John Sitgreaves, 6 December 1790
From: Sitgreaves, John
To: Jefferson, Thomas



Sir
New Bern December 6th. 1790

I had the honor to receive your Letter of the 12h. of August requesting me to furnish you with Copies of the several  Legislative, executive and Judicial Acts of this State respecting the Debts and other property of British Subjects and American Refugees; in compliance with which I now inclose you, Sir, all the Acts of the General Assembly of this State, by which the real and personal Estates of the persons therein described as well as the Debts due to them have been confiscated, the several Acts passed to carry into Effect the first mentioned Acts, together with such Acts and parts of Acts as tend to disable or prohibit persons of that description from commencing Suits or obtaining Judgements in the Courts of this State, and the Act declaring the Treaty of peace with Great Britain to be part of the Law of the Land. Under some one or other of those Acts the greater part of the people of this State who were indebted to British Subjects or American Refugees paid to the Commissioners of confiscation the Debts due by them agreeable to the directions of those Acts.
I have not of my own Knowledge known nor have I been able to learn that there has been any Order or proclamation of the executive or any decision of the Judiciary of this State which related to the persons or property of British Subjects or American Refugees.—I have not heard of any Suit being commenced in any of the Courts of this State in which the force or extent of the Treaty was drawn in question, except one lately commenced by a Refugee on which no decision is yet made.
The Laws of this State made during the Revolution were so irregular and confused and many of those of particular Sessions so extremely scarce, that it was thought necessary to revise them. This has been done under the able directions of Judge Iredell, and will (I am informed by the Printer) be published in the course of two or three Months. It will commence with the Laws passed in 1715. which are the first known in this State and will end with the acts which may be passed by our Legislature now in Session and will contain all the public Acts in force in this State. As I conceived none but such was desired by you Sir, and as those passed since the Year 1775. are in a very perplexed State, I have thought it proper to delay sending you any until the Revisal is compleated, which shall be forwarded so soon as it is ready for binding and if Sir you also wish to have all those which have heretofore been printed I will procure and send them by the first Opportunity that offers after I receive such intimation.
I am to apologize Sir for delaying to forward the inclosed Copies till this time as you wished to have had them in October. A Desire to give you the fullest Information on the Subject of  your Letter induced me to wait until now for Answers from the different Offices of this State which are dispersed in different parts of it at great distances from each other to Letters which I had written and which have not yet been answered.
I should very much regret the delay that has been thus occasioned, if the Interests of Government or its Business should be thereby injured or impeded, or the wishes of Mr. Jefferson frustrated.
I have the Honor to be with great regard and respect Sir Your most obedient and most Humble Servant,

Jno: Sitgreaves

